Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 1 of 12 Page ID
                                  #:2810




                        EXHIBIT 3
Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 2 of 12 Page ID
                                  #:2811
Statement about the USWNT 2017-2021 CBA | US Soccer Players
              Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 3 of 12 Page ID
                                                #:2812
       Historically, the Federation has used that monopoly power as a weapon
       against the players. For many years they refused to pay players at all. The
       Federation benefitted from ticket sales, sponsorship, and merchandising
       while paying players as little as possible. Even now, they use player names,
       photos, and footage to create implied endorsements by players of Federation
       sponsors and sponsor products the players do not use, while not paying the
       players.

       USMNT and USWNT players have always received less than fair
       compensation when playing for the National Teams. At the same time, every
       training session and game carries the risk of injury.

       For the past 40 years, the Federation fought individual player efforts to
       convince the Federation to pay fair compensation to the professional athletes
       who represent the United States in international competitions. To try to
       change that, in 1995 the USMNT players were the first United States National
       Team in any sport to form a labor organization. The USWNT players followed
       a few years later. It took unfair labor practice charges filed by the USMNT
       players and a 1997 National Labor Relations Board action to force the
       Federation to even recognize and negotiate with the USNSTPA.

       After the USMNT and USWNT organized in the late 1990s, a pattern
       developed that has continued for more than twenty years. With soccer’s
       popularity in the United States continually rising, the only way for USMNT
       players to convince the Federation to improve their wages and working
       conditions has been to come close to a work stoppage. In 1996 that meant
       the Federation sending replacement players to play a friendly against Peru
       and in 2005 that meant US Soccer calling up lower division replacement
       players to prepare for a World Cup qualifier against Mexico. Each time the
       players refused to be bullied, eventually securing improved compensation
       and working conditions.

       The Federation norm is forcing players to play under expired collective
       bargaining agreements, sometimes for over two years. Historically, the
       Federation has justified its unreasonable proposals by claiming its financial
       future was uncertain. The Federation still claims it cannot afford to pay the
       players a fair share of the Federation’s revenue from selling the efforts of
       those players to fans, sponsors, and television.

https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Statement about the USWNT 2017-2021 CBA | US Soccer Players
              Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 4 of 12 Page ID
                                                #:2813
       The USMNT players stood together and eventually negotiated substantial
       increases with the Federation in 1997, 2001, 2005, and 2011. As a result,
       player compensation increased. However, it never came close to a fair
       percentage of the Federation’s National Team revenues.

       The US Women normally negotiated after the men. With our unions working
       together since 1999, the goal was always to secure for the women
       comparable gains in pay and working conditions. For more than 20 years, the
       Federation has resisted any concept of equal pay or basic economic fairness
       for the USWNT players. Historically, the Federation also refused to include in
       the women’s CBA the same provisions as the men’s with respect to air travel,
       hotels, etc. This is systematic gender discrimination that should have never
       happened.

       The current USWNT dispute relates to the agreement the USNSTPA
       negotiated on behalf of the men in 2011 for 2011-18. From 2003 to 2010, the
       Federation’s revenues related to the men’s national team and sponsorship of
       that team had increased significantly. The USMNT players were due for
       dramatic compensation increases. The men’s 2011-2018 deal was negotiated
       just at the end of the country’s financial crisis, with the Federation claiming its
       economic future was uncertain. Given the Federation’s claimed fear of
       financial uncertainty in 2011, the USMNT players agreed that during the eight
       years of the new CBA (2011-2018), player compensation would only increase
       by 25%, a rate of just about 2.8% per year.

       As it turns out, 2011-2018 were spectacular years of financial growth and
       prosperity for the Federation. While USMNT player compensation went up
       25% over those eight years, the Federation’s revenues tripled.

       In 2009 and 2010, the years with financial information available to the
       USMNT players when negotiating the 2011-2018 deal, the Federation
       reported annual cash sponsorship, television, and licensing revenue of about
       $16 million. Total men’s and women’s National Team game revenue was
       about $12 million annually. The Federation had just over $50 million in the
       bank to cover any losses if the economy did not recover. So, as of 2011,
       when the men executed their CBA, the Federation received $28 million in
       annual cash revenue related to the men’s and women’s National Teams, with
       just over $50 million in the bank.


https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Statement about the USWNT 2017-2021 CBA | US Soccer Players
              Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 5 of 12 Page ID
                                                #:2814
       By 2017, when the USWNT players were conducting their most recent CBA
       negotiations, the Federation’s annual sponsorship, television, and licensing
       revenue had grown from $16 million in 2011 to over $49 million. Annual
       National Team revenues at that time ranged from $29 to $55 million. The
       Federation had $168 million of net assets. The annual combined revenue
       related to the men’s and women’s national teams had increased to between
       $78 and $104 million, with over $168 million in the bank. Once again, both
       National Team revenues and Federation assets in reserve had tripled.

       With the women going first, negotiating a new deal in 2017, the expectation
       was for dramatic increases in their compensation, comparable to the
       Federation’s triple-digit increases in revenue. Instead, the women’s 2017-
       2021 CBA did not bring the women equality in working conditions and the
       women did not benefit from the dramatic increase in revenue associated with
       the USWNT. In fact, in 2017 the Federation insisted the women sign a 2017-
       2021 deal that was worse financially than the men’s soon-to-expire 2011-
       2018 CBA that had been negotiated six years earlier.

       The equal pay dispute, filed by members of the women’s National Team and
       set for trial in the spring, compares the women’s 2017-2021 deal with the
       expired men’s CBA negotiated in 2011. The correct comparison should be
       between what the women got with their 2017-2021 deal and triple what the
       Federation agreed to pay the men in 2011 or whatever the men negotiate in
       their new CBA that will be retroactive to January 1, 2019. Those comparisons
       are what make it clear that the Federation had no intention of compensating
       the women fairly.

       Which brings us to the real issue here. Our view is as follows. Yes, the
       women’s 2017-2021 deal is worse than the men’s 2011-2018 deal. Yes, the
       Federation continues to discriminate against the women in their wages and
       working conditions. We understand why the Federation’s control, not only
       over the USWNT but also over the only women’s professional league in the
       United States, the NWSL, might have created tremendous pressure on the
       USWNT players to get a deal done, even if it was on completely unfair and
       discriminatory terms. Faced with a monopolist controlling their two primary
       potential employers and aware that a work stoppage could destroy the third
       effort at a women’s professional soccer league in the United States, it is our
       view that the women had no reasonable alternative but to accept the 2017-


https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Statement about the USWNT 2017-2021 CBA | US Soccer Players
              Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 6 of 12 Page ID
       2021 terms the Federation demanded. #:2815

       What we believe should happen is simple. Pay the women significantly more
       than our recently expired men’s deal. In our estimation, the women were due
       at least triple what our expired deal was worth in player compensation. We
       believe the Federation should have agreed to a deal directly tied to a fair
       share of the revenue players generate. That is what should have happened,
       based on the entire history of labor negotiations involving the men and
       women players and the Federation.

       Now, the Federation is taking the frivolous position that the USMNT players’
       compensation should also stay at those 2011-2018 numbers. This is not
       because there is any basis for that position. Instead, it’s a desperate attempt
       to cover-up the fact that what they did to the women in 2017 is indefensible.

       Has the new leadership of the Federation simply admitted that what the
       former leadership did was wrong? Have they offered to negotiate a new, fair
       deal with the USWNT representatives? Of course not. Instead, the Federation
       has doubled down on its misconduct. Rather than promote the sport of soccer
       in positive ways, they are involved in constant disputes and litigation. Rather
       than share the massive surpluses the women helped generate with the
       players, they are using those funds to dramatically increase the Federation’s
       annual legal fee budget to over $10 million to try to impose massive legal fees
       the women cannot afford. They’re lobbying and using every legal trick in the
       book to try to distract Congress, the Judge, and the soon-to-be-empaneled
       jury.

       With that mindset, the multiple litigations involving the US Soccer Federation
       are no surprise. They’re trying to protect their monopoly, their massive
       revenue streams, and their continued ability to exploit US National Team
       players.

       It is time for this to stop. The Courts, juries, the United States Olympic and
       Paralympic Committee, Congress, new Federation leadership, or a
       combination of all five need to reform the Federation. The exploitation of
       athletes to generate revenues that are siphoned off to benefit owners of for-
       profit leagues and teams, Federation personnel with massive above-market
       salaries and bonuses, and self-promoting all-expenses-paid Federation
       “volunteers,” must end. The practice of paying multi-million dollar bonuses to

https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Statement about the USWNT 2017-2021 CBA | US Soccer Players
              Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 7 of 12 Page ID
       personnel associated with the Federation#:2816
                                                 for running various Federation-
       controlled tournaments in the United States should be investigated and
       outlawed. Soccer is perhaps the most corrupt sport in the World. We do not
       want a US Soccer Federation that behaves like FIFA.

       What can you do? Tell the Federation’s sponsors you will not support them
       until the Federation starts doing the right thing and gives the women a new
       CBA that pays a fair share of the gate receipts and that television and
       sponsorship revenue to the players. Write to your Congressional
       representatives and tell them it is time to reform the Federation. Let the
       Federation know that you do not believe the false narrative they are
       circulating. Support the players, not the Federation.


                          152



       FILED UNDER: FEATURED, SOCCER NEWS, TOP POSTS, USMNT TAGGED WITH: US SOCCER




       IS THE CONCACAF CHAMPIONS LEAGUE IMPORTANT?
       BY J HUTCHERSON


       Even with Major League Soccer’s inability to produce a winner, it’s worth asking if the
       Concacaf Champions League deserves its place on the schedule.




       FAMILIAR EXPECTATIONS FOR MLS IN THE CHAMPIONS LEAGUE
       BY CLEMENTE LISI


       It’s the same old problem for MLS in the 2020 edition, playing games that count before the
       start of Major League Soccer’s regular season.




       MLS EMBRACES THE TRANSFER SAGA
       BY JASON DAVIS


       MLS changed its approach to the transfer market with clubs paying sizable fees to add
       designated players and change the scope of the league.




                                                                                                   MORE FROM OUR WRITERS



https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 8 of 12 Page ID
                                  #:2817
Statement about the USWNT 2017-2021 CBA | US Soccer Players
              Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 9 of 12 Page ID
                                                #:2818




https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Statement about the USWNT 2017-2021 CBA | US Soccer Players
             Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 10 of 12 Page ID
                                                #:2819




https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Statement about the USWNT 2017-2021 CBA | US Soccer Players
             Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 11 of 12 Page ID
                                                #:2820




                                                                                                          FOLLOW US SOCCER PLAYERS




https://ussoccerplayers.com/2020/02/statement-about-the-uswnt-2017-2021-cba html[2/20/2020 12:43:56 AM]
Case 2:19-cv-01717-RGK-AGR Document 170-39 Filed 02/20/20 Page 12 of 12 Page ID
                                   #:2821
